GRAINGER REPORTS EARNINGS PER SHARE OF $1.88 FOR THE 2, INCLUDING A ONE-TIME $0.37 GAIN Quarterly highlights · Sales of $1.6 billion, down 14 percent · Net earnings of $145 million, including a one-time, non-cash $47 million pre-tax gain, up 3 percent · EPS of $1.88 including the $0.37 gain, up 6 percent · Operating cash flow of $275 million · Pretax ROIC of 25.2 percent* Visit www.grainger.com/investor to access a podcast with Grainger’s supplemental commentary. CHICAGO, October 14, 2009 – Grainger (NYSE: GWW) today reported third quarter sales of $1.6billion, which were down 14percent versus third quarter 2008.Net earnings for the quarter increased 3 percent to $145 million versus $140 million in 2008.Earnings per share increased by 6 percent to $1.88 versus $1.77** for the third quarter of 2008.The 2009 third quarter included a one-time $47 million pre-tax or $0.37 per share gain from the step-up of its investment in MonotaRO Co. Ltd., after Grainger became a majority owner in September. “Despite the effects of the sluggish economy, we are pleased with our results,” said Grainger Chairman and CEO James T. Ryan.“Our execution has been solid.In particular, our relentless focus on providing exceptional customer service is paying off.We continue to see evidence that we are capturing market share.Now more than ever, our customers are depending on Grainger’s product breadth, unmatched local availability and customer service to help them cost effectively maintain their facilities.” *The GAAP financial statements are the source for all amounts used in the Return on Invested Capital (ROIC) calculation.ROIC is calculated using annualized operating earnings based on year-to-date operating earnings divided by a 10 point average for net working assets.Net working assets are working assets minus working liabilities defined as follows:working assets equal total assets less cash equivalents (non operating cash), deferred taxes, and investments in unconsolidated entities, plus the LIFO reserve.Working liabilities are the sum of trade payables, accrued compensation and benefits, accrued contributions to employees’ profit sharing plans, and accrued expenses. ** Reported third quarter 2008 earnings per share were $1.79, which was restated after the company adopted FSP 03-6-1 on January 1, 2009, resulting in a 2 cent reduction in earnings per share in the third quarters of 2008 and 2009.(See page K-41 of the company’s 2008 10-K for additional information). 1 Ryan added, “While daily sales remain stable, we are not yet seeing a catalyst for a sustained economic turnaround in any of our major end markets.We expect comparisons to improve as sales fell in the fourth quarter last year.We will continue to focus on what we can control.With the investments we have made, we remain in a great position as the economy recovers.” Sales for the company decreased 14 percent for the quarter; down 14 percent in July, down 13 percent in August and down 13percent in September.Price contributed a positive 4 percent while volume was down 17 percent. Sales were negatively affected by 1 percent related to foreign exchange.There were 64 selling days in the quarter, the same as the 2008 third quarter. Operating earnings for the company were down 19 percent.The operating earnings decrease was the result of expenses decreasing at a slower rate than sales, partially offset by a higher gross profit margin. Effective with the first quarter of 2009, the company has two reportable business segments, the United States and Canada, which represent approximately 98 percent of company sales.This new reporting reflects the integration of Lab Safety Supply with Grainger’s U.S. branch-based business.The remaining operating units (Mexico, India, Puerto Rico, China, and Panama) are included in other businesses and are not considered a segment.The company acquired Asia Pacific Brands India Private Limited in June 2009 resulting in the inclusion of the India operations in other businesses in the third quarter.The company obtained a majority ownership of MonotaRO in September, consolidated its balance sheet as of the end of the third quarter and will consolidate its income statement beginning in the fourth quarter. Upon obtaining majority ownership, the previously held equity investment was revalued to fair market value, based on the closing market price of MonotaRO’s stock at the time of the transaction, resulting in the one-time, non-cash gain. 2 United States Sales for the United States segment decreased 14 percent in the 2009 third quarter.Sales declined by 14 percent in July, August and September. As a result of integrating Lab Safety Supply with the Grainger Industrial Supply business starting late in 2008, the company had said that it expected to deliver $70-$100 million in incremental revenue and $20-$30 million in cost savings.To date, the project has generated $24million of the additional revenue and $15 million of the savings, with the company on track to deliver within the range of the projected sales and cost benefits by mid-2010. Sales declined in all customer end-markets in the United States.Grainger continues to add more products to its offering that will result in having almost 300,000 products in the 2010 catalog.Product line expansion contributed $251 million in sales for the third quarter versus $196 million in the third quarter Operating earnings for the quarter were down 15 percent in the United States.The operating earnings decrease was the result of operating expenses decreasing at a slower rate than sales, partially offset by a higher gross profit margin.Payroll-related expenses were down due to lower headcount, reduced commissions and no bonus accruals.Around one third of the decrease in operating expenses is expected to be permanent.Gross profit margins were up due to sales price increases exceeding product cost inflation and a $10 million reduction in the LIFO inventory reserve due to lower inflation on inventory purchases and lower inventory levels than previously estimated. Canada Sales for the
